Title: Abigail Adams to William Smith Shaw, 14 February 1801
From: Adams, Abigail
To: Shaw, William Smith


				
					Dear William
					Baltimore Feb’ry 14 1801
				
				Altho I was much fatigued last Evening, I wrote a few lines to the President to let him know we were safely housed. the Roads were so bad, that the Mail tho two hours before us in the morning did not get in, untill half an hour after us, and there was not any mail from Philadelphia. we took colds all of us; I have a very Soar throat & Louissa a stiff neck— Susan this Morning complaind her stomacke was so Soar that she could not cough, and what Grandmamma makes My neck, just as if it makes a noise, it is so hard I cannot move it— Becky got a kink. I hear no complaint from Betsy; we mean to try the second leaf of the same Book tomorrow Mr Evans has just got home to day, a new carriage, and the Presidents Lady shall certainly have the first ride in it. a Man’s interest will even make him federal; but whether so or not, if they neither break my bones nor pick my pocket; but treat me with the same politeness and attention which I experience here; I shall certainly speak well of them; I had much ado to keep along yesterday. I had so many intreaties, of do Aunt turn back, I am sure this roads cannot be worse in March.— Aunt how could you consent to come this horrid road through this shocking wilderness without some Gentleman with you— Coachman, driver how far is it now? will you get us in before night? pray dont over-set— sometimes I laughd Sometimes scolded, Sometimes braged; that I was too independant to want a Gentleman always at my apronstring—tho be sure it would be very agreable to have one in the way We traveld— yet I had been accustomed to get through many a trying scene, and combat many difficulties alone I was therefore not very timid—
				I heard the result of yesterdays ballot by a Gentleman who left the city at three oclock, just as congress rose— Every days ballot I think but wideens the difference. who shall decide? who shall yeald? are serious and important Questions— write me whether any thing has

been done with the nomination of col smith; to compare small things with great, that has been conducted with as shamefull delay as the Presidential Election is like to be. can any thing be a stronger proof to the world, that the voice of the people, no nor their Hearts neither are in favour of either of the candidates as President— every day, imposes upon us more caution in expressing our sentiments— I hope the P— will be upon his gaurd, and keep Silence, for every word, look, and thought are strickly watchd & scrutinized— tho we have nothing to hope, or to fear, Yet I know it is best, that no advantage be gained of any of us
				I hope to get away in the morning without any ones knowing that I have been in the city.— Judge chase did not come on Yesterday— Judge cushing will be three days getting here— the President will be so much employd that I can scarcly expect a line from him—so you must write me all the news, who & who— Whilst I am in Philadelphia I shall see Thomas’s Letters—so I will not insist upon your writing daily to both—
				Present me kindly to all who inquire after me— Mrs Johnson & Family, Mrs Dexter Marshall and stodart in particuliar— affectionatly Your / Aunt
				
					A A—
				
			